Judgment, Supreme Court, New York County (Renee A. White, J.), rendered May 17, 2005, convicting defendant, after a jury trial, of sale of an imitation controlled substance, criminal mischief in the fourth degree and resisting arrest, and sentencing him to consecutive terms of one year, six months and six months, respectively, unanimously modified, on the law, to the extent of reducing the mandatory surcharge from $250 to $140, and otherwise affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis for disturbing the jury’s determinations concerning credibility (see People v Gaimari, 176 NY 84, 94 [1903]).
As the People concede, since the convictions were for misdemeanors, the mandatory surcharge should be only $140 (Penal Law § 60.35 [1] [a] [ii]). Concur—Tom, J.E, Mazzarelli, Marlow, Nardelli and Sweeny, JJ.